Exhibit 10.35
genesisenergy
 
December 20, 2012
 
Lazarus Energy LLC
801 Travis, Suite 2100
Houston, Texas 77002
Attention: Jonathan Carroll
 
GEL TEX Marketing, LLC Milam Services, Inc.
919 Milam, Suite 2100
Houston, Texas 77002
Attention: Steve Nathanson
 
Re: Letter Agreement Regarding December Distributions
 
Gentlemen:
 
Reference is made to that certain (i) Joint Marketing Agreement dated August 12,
2011 (as amended, restated or supplemented from time to time, the "JMA"), by and
between Lazarus Energy LLC, a Delaware limited liability company ("Lazarus"),
and GEL Tex Marketing, LLC, a Delaware limited liability company ("GEL"), (ii)
Construction and Funding Contract dated August 12, 2011 (as amended, restated or
supplemented from time to time, the "CFC"), by and between Lazarus and Milam
Services, Inc., a Delaware corporation ("MSI"), (iii) Crude Oil Supply and
Throughput Services Agreement dated August 12, 2011 by and between GEL and
Lazarus, (iv) Letter Agreement dated June 25, 2012 by and between GEL, MSI and
Lazarus regarding expense payments and reservations of rights ("Operating
Expense Payment Letter Agreements"), and (v) Acknowledgement Letter dated June
1, 2012 addressed to Lazarus by GEL (the "Acknowledgment Letter"). Capitalized
terms not otherwise defined herein shall have the meanings set forth in the CFC.
 
The parties to this Letter Agreement desire to set forth certain
acknowledgements and agree to certain modifications to the JMA as more
particularly set forth herein.
 
Section 1. Acknowledgements
 
The parties agree that for the month of December 2012, GEL has made and will
make weekly Operations Payments and other payments to or on behalf of Lazarus
(such payments, the "December Payments Amount") which in the aggregate will
exceed the amount that should have been paid under the JMA. The amount by which
the December Payments Amount exceeds the amount required to be paid to Lazarus
in the month of December 2012, pursuant to the JMA is hereinafter referred to as
the "Overpayment Amount".
 
 
Genesis Energy, L.P. • 919 Milam, Suite 2100 • Houston, Texas 77002 • Tel: (713)
860-2500 • Fax: (713) 860-2640
 
 
1

--------------------------------------------------------------------------------

 
December 20, 2012 Page 2
 
Section 2. Modifications to Distributions and Payments Provisions of JMA
 
From and after January 1, 2013, any Gross Profit distributions that would have
been paid to Lazarus under the terms of Exhibit B, subsection (c)(iii) of the
JMA, shall be distributed instead to GEL (the "Redirected Distributions") until
GEL has received aggregate Redirected Distributions equal to the Overpayment
Amount. Such distributions shall not reduce the distributions of Gross Profit
that GEL or its Affiliates are otherwise entitled to under the JMA.
 
Section 3, Certain Representations
 
(a) Each party hereby represents to the other that (a) it has full power and
authority to execute and deliver this Letter Agreement and to consummate the
transactions contemplated hereby, (b) the execution and delivery of this Letter
Agreement by such party have been duly and validly authorized by all necessary
corporate action on the part of such party and (c) this Letter Agreement has
been duly and validly executed and delivered by such party and constitutes a
valid and binding obligation of such party, enforceable against such party in
accordance with its terms, except that such enforceability (i) may be limited by
bankruptcy, insolvency, moratorium or other similar laws affecting or relating
to the enforcement of creditors' rights generally and (ii) is subject to general
principles of equity and the discretion of the court before which any
proceedings seeking injunctive relief or specific performance may be brought.
 
(b) Lazarus hereby represents and warrants to GEL that no Forbearance
Termination Event, as defined in the Forbearance Agreement has occurred, and no
facts or circumstance exist that would cause a Forbearance Termination Event to
occur under the Forbearance Agreement.
 
As modified by this Letter Agreement, all of the terms of the JMA, CFC, Supply
Agreement, Operating Expense Payment Letter Agreements and Acknowledgement
Letter are hereby ratified and confirmed and shall remain in full force and
effect.
 
Signature Page Follows
 
 
2

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Letter Agreement to be
executed by their duly authorized representatives effective as of the date first
written above.


 
GEL TEX MARKETING, LLC, A Delaware limited liability company
             
By:
 
/s/ R.V. DEERE
   
Name:
 
R.V. Deere
   
Title:
 
CFO
             
MILAM SERVICES, INC., A Delaware corporation
             
By:
 
/s/ R.V. DEERE
   
Name:
 
R.V. Deere
   
Title:
 
CFO
             
LAZARUS ENERGY LLC, a Delaware limited liability company
             
By:
 
/s/ JONATHAN P. CARROLL
   
Name:
 
Jonathan P. Carroll
   
Title:
 
President
           

 

3

--------------------------------------------------------------------------------